Thank you very much, Sir. But I
prefer to be called â€œFlight-Lieutenantâ€ and not â€œMr.â€
I join preceding speakers in congratulating the
President and the other members of the Bureau on your
election to direct the affairs of the fifty-third session of the
General Assembly. I am indeed very confident that under
your wise leadership the outcome of our deliberations will
constitute a great step forward in our efforts to build a new
world which meets the aspirations of our peoples in the
search for peace, justice and prosperity.
May I also avail myself of this opportunity to express
the deep appreciation of my delegation for the remarkable
achievements of Mr. Hennadiy Udovenko, under whose
able guidance the Assembly at the preceding session took
very important decisions on United Nations reform
intended to prepare the Organization for the immense
challenges ahead as we move into the twenty-first
century.
In these laudable efforts, we also recognize the bold
initiatives and drive of our Secretary-General, Mr. Kofi
Annan, whose vision for the future of the United Nations,
corresponding so much with that of the general
membership and the peoples of the world, facilitated the
continuing process of reform. We in Ghana and indeed in
Africa are proud to have for a son a man of his stature
and drive.
The commemoration this year of the fiftieth
anniversary of the Universal Declaration of Human Rights
affords us the opportunity to take stock of what has been
achieved over the years and map out well-defined
strategies to improve the quality of life of our peoples, by
effectively promoting and protecting their fundamental
rights, which the Declaration holds as a common standard
of achievement for all people and all nations.
Womenâs rights must be at the centre of that process
and we should remain focused on their worldwide
promotion and protection. It is their right. It is our
obligation. The work of the United Nations in
strengthening the equal status and the human rights of
women, from the World Conference on Human Rights to
the Fourth World Conference on Women, is indeed
commendable.
Almost fifty years after the adoption of the Universal
Declaration of Human Rights, 12 million children under
five years of age die every year from preventable
diseases, 200 million children under five years of age are
undernourished and 110 million are denied basic
education. Eight hundred million people have no access
to the most basic health services, and 1.3 billion human
beings live in abject poverty around the world. This state
of affairs persists because of the inequitable international
economic system which discriminates against a
developing world, particularly Africa.

The persistent critical economic situation in Africa
should be of great concern to the international community
and should prompt us all to take effective and urgent
measures to address its underlying causes. Many of our
countries, particularly the poorer ones, continue to suffer
from a heavy debt burden and crippling debt-servicing
4


obligations, which, by diverting resources away from
development, prevent us from providing adequate social
services to our populations in basic areas such as education
and health and therefore reduce our capacity to compete in
the global market.
In this regard, we stress the need for debt-relief
measures to be accompanied by concessional financial
assistance, particularly to the least developed countries, with
the aim of enhancing the implementation of economic
reforms and creating a stable environment that enables
countries to extricate themselves from the debt overhang.
The international reverberations of the recent financial
turmoil in Asia and elsewhere, I believe, point to the futility
of any notions that any nation can play outside the rules,
that any nation in this world can stand alone.
In my view, the present approach of certain
industrialized countries who require developing countries to
adhere to standards or policies which they themselves do
not observe, or seem unable to observe, will severely test
relations between the developed and the developing
countries in the next century.
We must stand together if we are not to jeopardize the
prosperity enjoyed by hundreds of millions today and the
hopes of billions more for a life of dignity and a healthy
measure of comfort â€” nothing more, nothing less.
The new times we live in require new ideas suitable
to the dynamics of today. Policy makers and opinion
leaders in the developed countries bear great responsibility
in this regard, as we all do, for providing very clear
leadership of integrity. Much is demanded of those
countries that share a great part of the blame for the present
state of the world, as they no doubt have the means to be
able to provide what it takes.
Even though it had been clear for some time that
sustainable development around the globe could not be
achieved without a measure of fairness in economic
relations between North and South, because of short-term
considerations of profit and advantage, the countries
benefiting from the unjust economic order chose to ignore
the serious impact of that situation on living standards in
most parts of the world as well as in limiting world
economic growth.
Instead, we received sermons on the truths, realities
and moralities of life, and countries and peoples were
victimized if they were shown not to have lived up to
expectations. That was the price, in other words, that we
had to pay. It was obvious, however, that whenever a
situation required moral leadership from the capitals of
those countries which preached morality in the first place,
that morality manifested itself as no more than national
interest.
No one questions the need for States to look out for
their national interests. However, it is the blindness to the
need for enlightened self-interest that has lain at the heart
of the divisions between our States for so long, and which
has finally shaken the economic confidence of people,
whether in the North or the South, in recent times.
The end of the cold war has unleashed new threats
to global and regional peace. Intra-State conflicts, rooted
in ethnic, racial and religious intolerance, pose a threat to
the security of many States and regions. The tardiness and
selectivity of the international community in dealing with
some of these conflict situations have been rather
disturbing, as they have undermined the concept of
collective security enshrined in our noble Charter. Article
24 of the Charter not only confers â€œprimary
responsibilityâ€ for the maintenance of international peace
and security on the Security Council, but also calls for
â€œprompt and effective actionâ€ when a breach occurs.
However, in our part of the world, we often ask ourselves
where the â€œprompt and effectiveâ€ action of the Council
was when Rwanda was on fire. Where was the Council
when Liberia was in turmoil? Where was the â€œprompt and
effective actionâ€ when the people of Sierra Leone
agonized under the yoke of a brutal dictatorship?
In the face of the selectivity of the Security Council
in dealing with issues of international peace and security,
and in spite of our regionâs meagre resources, we have
had to rely on our own efforts to respond to internal strife
in some of the countries in our neighbourhood. We call
on the Governments of those countries to remain steadfast
in making sacrifices and doing everything possible to
bring about national reconciliation, peace and stability.
The international situation continues to be poisoned
by unilateral economic, commercial and financial
sanctions, which in some cases even have extraterritorial
consequences.
We have seen such actions undermine the positive
socio-economic gains made by Cuba over the last few
decades, with the resultant deprivation of an entire
populationâs human rights and dignity. The world stands
to gain from a peaceful solution to the differences
between the United States and Cuba, and we call on the
5


United States to settle its differences with Cuba through
negotiations on the basis of equality and mutual respect.
We are equally concerned by the effect of the
imposition of sanctions by the Security Council against the
Libyan Arab Jamahiriya. However, we are extremely
pleased with the recent developments concerning the
possible trial of the two suspects in the bombing of Pan
Am flight 103 over Lockerbie.
We call upon the United Kingdom, the United States
of America and the Netherlands to engage in discussions
with the Libyan Arab Jamahiriya, directly or through the
Secretary-General of the United Nations, to arrive at trial
arrangements which will offer appropriate safety measures
for the two suspects.
On Western Sahara, we call on the Security Council
and the Secretary-General to continue their efforts for a
peaceful and just solution to the persistent outstanding
differences and for a free and fair referendum. We will not
have a neighbouring African country recolonized by another
African country.
Ghana shares the concerns and frustrations of the
international community on the deadlock over the Middle
East peace process. We believe that initiatives taken so far
in support of the process, including the Madrid and the
Oslo agreements, as well as the principle of land for peace,
are an adequate basis for a just and long-lasting settlement.
The international community is unanimous in its
determination to see a just peace in the Middle East, and
the Palestinian question no doubt holds the key.
My delegationâs condemnation of all forms and
manifestations of terrorism and mercenary practices is
rooted no doubt in their tragic consequences on the political
stability as well as the economic and social development of
States. Terrorist acts, in particular, are totally unacceptable
as a means of seeking redress for any grievance, achieving
political ends or supporting a cause. It is in this connection
that we have condemned the recent terrorist bomb attacks
in Nairobi and Dar-es-Salaam that claimed hundreds of
innocent lives, injured thousands of people and caused
massive destruction to property, as well as the persistent
threat to Americans around the world.
I am proud to say that since joining this Organization
on 8 March 1957, only two days after acceding to
independence, Ghana has remained true to its commitments
to contribute to the promotion of international peace and
security, the principal raison dâÃªtre of this Organization.
Only three years after independence, in 1960, my country,
Ghana, responded to the call of the Organization and
committed troops and resources to the United Nations
peacekeeping operation in what was then the Belgian
Congo, now the Democratic Peopleâs Republic of the
Congo.
We have since remained actively engaged,
consistently participating in the peace efforts of the
Organization, in all regions of the globe. As I speak,
Ghana is listed as one of the major contributors of troops
to United Nations peacekeeping efforts, with personnel
serving in eight United Nations missions in Africa,
Europe, Asia and the Middle East.
The Government and people of Ghana are indeed
proud of our participation in these international peace
efforts, even though it has been at great expense to our
developing country. It is not a sacrifice in material
resources alone, but also in human terms, as Ghana, as
well as her neighbours, has lost her sons and daughters in
these operations.
We welcome the adoption last year of the
Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-personnel Mines and on
Their Destruction. My country was among the large
number that signed the Convention in Ottawa last
December, and it is in the process of its early ratification.
We hope that conditions will, in the not-too-distant future,
permit the Conventionâs universal adoption, to enable us
to rid our planet of these inhumane weapons which
continue to kill and maim innocent civilians long after the
conflicts in which they were laid. We are sincerely of the
view that the international community should pay greater
attention to demining and rehabilitation, because of the
havoc that the presence of mines wreaks on the
economies of the affected countries as well as on the
contribution of millions of peasants towards the feeding
of their families.
The United Nations Diplomatic Conference of
Plenipotentiaries on the Establishment of an International
Criminal Court, convened in Rome in June and July this
year, is a welcome development in our collective effort to
provide a legal and institutional framework to hold
perpetrators accountable for genocide, crimes against
humanity, war crimes and serious violations of
international humanitarian law. It is our sincere hope that
the spirit of compromise that led to the overwhelming
endorsement of the Rome treaty will similarly be brought
to bear on the work of the Preparatory Commission, to
ensure the early establishment of a fully functional and
effective court.
6


Once again Ghana has the unpleasant task of joining
others to express concern at the financial situation that
persists in the Organization, characterized by very little
cash and huge arrears. The persistent critical financial
situation places our Organization in jeopardy at this time of
reform. It is regrettable that a number of States are neither
paying their assessed contributions nor making full payment
of their arrears, while some persistently aggravate the
situation by attaching unreasonable as well as unacceptable
conditions or benchmarks to the discharge of their Charter
obligations. In this respect, let me admit that there are very
small but extremely rich countries among us who could
have helped without making a dent in their national wealth
and resources.
Support for the United Nations must be demonstrated
not in pious proclamations but in the willingness of all
Member States to meet Charter obligations to the
Organization, including payment of our contributions to
ensure that the Organization is put on a sound financial
footing to tackle its mandates and pressing commitments.
I wish to conclude by expressing once more my
delegationâs appreciation to the Secretary-General and to
the Assembly for the comprehensive reforms being
undertaken to restructure, revitalize and democratize the
United Nations. I congratulate most sincerely the Secretary-
General and the Assembly on their achievements so far.
And I assure you that my delegation, my country, will
continue to work with you in this reform process and in all
aspects of the Organizationâs work in order to ensure that
the Organization continues in the twenty-first century to
better serve the global community and generations yet to
come in the maintenance and enhancement of our collective
security and the promotion of international cooperation to
advance the economic and social well-being of all our
peoples.
That happens to be the vision of the founding fathers
of the United Nations. And this is our commitment.











